Dissenting Opinion by
Hoppman, J.:
The sole issue on appeal is whether the failure of the appellants to comply strictly with the provisions of Montgomery County Local Eule 252 constitutes an abandonment of their cause of action.
On July 15, 1971, the appellants, plaintiffs below, instituted a suit in assumpsit against the appellee insurance company to recover damages suffered as a result of fire loss to their home. The matter was tried before a judge and jury on November 9, 1972, and resulted in a verdict in favor of the defendant-appellee. Appellants filed a timely motion for a new trial on December 1, 1972, informed opposing counsel of such filing, but failed to comply with the strict requirements of Montgomery County Local Eule 252, which provides in relevant part that: “. . . counsel filing [motions for a new trial] shall forthwith send copies in triplicate thereof to the trial judge. The duplicate copies shall immediately thereafter be filed with the official court stenographer and with the court administrator . . . .” On March 26, 1973, the appellee filed a motion to quash appellants’ post-trial motions for failure to comply with *408Rule 252. On January 15,1974, after bearing argument and upon consideration of briefs from both sides, tbe lower court granted appellee’s motion because non-compliance witb Rule 252 was tantamount to a failure “to move tbe matter forward during tbe four months after motion for new trial was filed.” The lower court reasoned that “.. . procedural rules are necessary to insure the smooth and efficient operation of the judicial process. The sheer number of cases and appeals make it imperative the rules be strictly enforced. Anything less would disrupt the already tenuous flow of trials and resulting appeals.”
It is undisputed that local rules of court, which are not inconsistent with our Supreme Court Rules or legislative enactments, are entitled to great consideration. Such rules should be given equal weight as our Supreme Court Rules and govern the practice before the respective courts. Percival v. City of Philadelphia, 12 Pa. Commonwealth Ct. 628, 636, 317 A. 2d 667 (1974); 17 P.S. §62. I am, therefore, sympathetic with the lower court’s reasons for requiring compliance with such rules at the trial level. I cannot agree that such harsh measures as the quashing of post-trial motions, which would in a civil case preclude an appeal to this Court,1 should be employed where the rule prescribes certain ministerial acts which the court requires in the perfection of an “appeal” and where the opposing party has not been prejudiced by the failure of a party to adhere technically to such rule.
In applying the Supreme Court’s Rules of Civil Procedure, we are guided by two overriding policies that appear in separate rules. First, Rule 126 dictates that *409“. . . rules shall be liberally construed to secure the just, speedy and inexpensive determination of every action or proceeding to which they are applicable. The court at every stage of any such action or proceeding may disregard any error or defect of procedure which does not affect the substantial rights of the parties.” In another rule, the Supreme Court authorizes the trial court to extend or shorten the time prescribed by any rule of civil procedure for the doing of any act. Pa. R. C. P. 248. Our Court has repeatedly restated this policy that “ [t] he niceties of procedure and pleading make fine intelligence games for lawyers but should never be used to deny ultimate justice. This is the reason for our modern approach to rules of civil procedure.” Godina v. Oswald, 206 Pa. Superior Ct. 51, 55, 211 A. 2d 91 (1965); see also, Commonwealth ex rel. Morgan v. Smith, 209 Pa. Superior Ct. 364, 228 A. 2d 6 (1967), rev’d on other grounds, 429 Pa. 561, 241 A. 2d 531 (1968).
With that view in mind, we have held that a timely appeal from an award in compulsory arbitration may not be quashed merely because counsel has failed to pay record costs prior to the filing of his client’s appeal. Meta v. Yellow Cab Co. of Phila., 222 Pa. Superior Ct. 469, 294 A. 2d 898 (1972). In Meta, the Majority, following the trend to elevate substance over technicality, said at 475: “Although attorneys are supposed to know the law and to know how to take appeals, there is no reason to continue to maintain a legal trap which may cut down some appeals, but which puts counsel in a demeaning condition, creates bad public relations, and tends to cause additional malpractice litigation. The time has come to prohibit the use of a ... efe minimis condition to quash appeals.” Likewise, we have refused to sustain the quashing of appeals or dismissal of actions where counsel failed to reimburse the winning party for jury costs, Plesh v. Fozi, 222 Pa. Superior *410Ct. 598, 296 A. 2d 848 (1972); or failed to file properly a recognizance or praecipe ordering the case down for trial, Beth-Allen Sales Co. v. Hartford Insurance Group, 217 Pa. Superior Ct. 42, 268 A. 2d 203 (1970); or, where an incomplete or improperly prepared certificate of readiness prevented the proper listing of a case for trial, Menarde v. Southeastern Pa. Transportation Authority, 224 Pa. Superior Ct. 536, 309 A. 2d 160 (1973). In each case, we refused to bar a litigant's right to a trial or appeal simply because of “technical non-prejudicial errors.” Menarde, supra at 538.
In a case similar to the instant one, Judge Levin of the Common Pleas Court of Philadelphia County refused to apply the strict provisions of General Court Regulation 71-12 so as to dismiss defendants' preliminary objections. Although the local rule provided that preliminary objections must be accompanied by a notice that such objections will be placed on a motion list and a memorandum of law, the Court permitted an extension of time in which to rectify the noncompliance with the regulation since it could not find any prejudice to the plaintiff by such an extension. McSorley v. Brookside Day Camp, 62 D. & C. 2d 560 (1973).
My research discloses no appellate decision dealing with the right to quash post-trial motions for failure to comply with a local rule of court that provides for certain ministerial acts in addition to the timely filing of such motions. I believe, however, that the clear intent of the Supreme Court Rules and the cases following the modern practice of allowing the rectification of “technical non-prejudicial errors” where the substantive rights of the erring party are affected should compel this Court to overrule the decision of the court below. It is conceded that a timely motion for a new trial was filed. It is further admitted by the appellee that it was aware of the filing of the motion. No prejudice was demonstrated by the appellee in appellants’ *411failure to file triplicate copies of the motion so as to reach the court stenographer and court administrator. The purpose of the requirement is patently clear. Without notice of the filing of such motions, the matter would not be listed for argument by the court administrator; nor would the stenographer transcribe the notes of testimony from the trial. I am unable to conclude that with appropriate admonition the lower court could not have granted a brief extension of time so as to effect compliance with Rule 252. To deny the appellants the right to argue post-trial motions was, I believe, a harsh and unnecessary act.
I would therefore reverse the order of the court below quashing appellants’ motions for a new trial, and remand for proceedings consistent with this opinion.
Cercone, J., joins in this dissenting opinion.

 The Supreme Court has recently held that the failure to object to a trial error in a civil case, or to raise the claimed error in post-trial motions, constitutes a waiver of such error and may not be raised on appeal. Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A. 2d 114 (1974).